Exhibit 10.2

 

RAYTHEON COMPANY 1997 NONEMPLOYEE DIRECTORS RESTRICTED STOCK PLAN

 

As amended effective May 4, 2005



--------------------------------------------------------------------------------

1.    DEFINITIONS

 

The following terms shall have the following meanings unless the context
indicates otherwise:

 

1.1    “Board” shall mean the Board of Directors of the Company.

 

1.2     “Change in Control” shall mean (a) the time of approval by the
shareholders of the Company of (i) any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of Common Stock would be converted into cash, securities or other
property, other than a merger in which the holders of Common Stock immediately
prior to the merger will have the same proportionate ownership of Common Stock
of the surviving corporation immediately after the merger, (ii) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, or (iii)
adoption of any plan or proposal for the liquidation or dissolution of the
Company; or (b) the date on which any “person” (as defined in Section 13(d) of
the Exchange Act), other than the Company or a Subsidiary or employee benefit
plan or trust maintained by the Company or any of its Subsidiaries, shall become
(together with its “affiliates” and “associates,” as defined in Rule 12b-2 under
the Exchange Act) the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) directly or indirectly, of more than 25% of the Common Stock
outstanding at the time, without the prior approval of the Board.

 

1.3    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

1.4    “Committee” shall mean the Compensation Committee of the Board, or such
other Board committee as may be designated by the Board to administer the Plan;
provided, however, that such committee shall be composed solely of two or more
directors each of whom qualifies as a “nonemployee director” (as defined in Rule
16b-3 under the Exchange Act).

 

1.5    “Common Stock” shall mean the Common Stock, $.01 par value per share, of
the Company.

 

1.6    “Company” shall mean Raytheon Company or any company successor thereto by
merger, consolidation or reorganization.

 

1.7    “Director” shall mean a member of the Board.

 

1.8    “Effective Date” shall mean November 26, 1996.

 

1.9    “Eligible Director” shall mean a Director of the Company who is not at
the relevant time an Employee.

 

1.10    “Employee” shall mean a salaried employee (as described in Treasury
Regulation Section 1.421-7(h)) of the Company or any Subsidiary.

 

1.11    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time, including applicable regulations thereunder.

 

1.12    “Participant” shall mean any Eligible Director to whom a Stock Award has
been granted by the Committee under the Plan.

 

1.13    “Plan” shall mean the Raytheon Company 1997 Nonemployee Directors
Restricted Stock Plan.

 

1.14    “Stock Award” shall mean the grant by the Company to an Eligible
Director of Common Stock pursuant to Section 6 below.

 

1.15    “Stock Award Agreement” shall mean a written agreement between the
Company and the Participant that establishes the terms, conditions, restrictions
and/or limitations applicable to a Stock Award in addition to those established
by this Plan and by the Committee’s exercise of its administrative powers.

 

1



--------------------------------------------------------------------------------

1.16    “Subsidiary” shall mean a corporation, business trust or similar
incorporated or unincorporated entity of which the Company directly or
indirectly owns more than 50% of the voting power or value.

 

1.17    “Treasury Regulation” shall mean the regulation promulgated under the
Code by the United States Department of the Treasury, as amended from time to
time.

 

1.18    “Vesting Date” shall mean the vesting date specified in accordance with
Section 6.6 below.

 

2.    PURPOSE AND TERM OF PLAN

 

2.1    Purpose.    The purpose of the Plan is to further the growth, development
and financial success of the Company by enabling it to attract and retain
nonemployee directors of outstanding ability and, by providing nonemployee
directors the opportunity to become owners in Common Stock, to more closely
align the interests of the Company’s directors with that of its shareholders.

 

2.2    Term.    The plan shall become effective as of the Effective Date, and
shall terminate on the day which precedes the 15th anniversary of the Effective
Date, unless terminated earlier by the Board pursuant to Section 8.1 below.

 

3.    ELIGIBILITY

 

3.1    Eligibility.    All Eligible Directors shall participate in the Plan as
of the Effective Date.

 

4.    ADMINISTRATION

 

4.1    Responsibility.    The Committee shall have the responsibility to
control, operate, manage and administer the Plan in accordance with its terms.

 

4.2    Authority of the Committee.    The Committee shall have all the
discretionary authority that may be necessary or helpful to enable it to
discharge its responsibilities with respect to the Plan, including but not
limited to:

 

(1)    to determine eligibility for participation in the Plan;

 

(2)    to determine eligibility for and the number of shares of Common Stock
subject to a Stock Award granted under the Plan;

 

(3)    to supply any omission;

 

(4)    to issue administrative guidelines as an aid to administer the Plan and
make changes in such guidelines as it from time to time deems proper;

 

(5)    to make rules for carrying out and administering the Plan and make
changes in such rules as it from time to time deems proper;

 

(6)    to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions, and limitations;

 

(7)    to accelerate the transferability of any Stock Award when such action or
actions would be in the best interest of the Company; and

 

(8)    to take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Plan.

 

4.3    Action by the Committee.    The Committee shall act in accordance with
the By-laws of the Company and with such authority as may be granted by the
Board. In addition, the Committee may authorize any one or more of its members
to execute and deliver documents on behalf of the Committee.

 

4.4    Delegation of Authority.    The Committee may delegate some or all of its
authority under the Plan to any person or persons; provided, however, that any
such delegation shall be in writing.

 

2



--------------------------------------------------------------------------------

5.    SHARES SUBJECT TO PLAN

 

5.1    Available Shares.    The aggregate number of shares of Common Stock which
shall be available for grants of Stock Awards under the Plan during its term
shall be 300,000. Such shares of Common Stock available for issuance under the
Plan may be either authorized but unissued shares, shares of issued stock held
in the Company’s treasury, or both, at the discretion of the Company, and
subject to any adjustments made in accordance with Section 5.2 below. Any Stock
Awards which terminate by expiration, forfeiture, cancellation or otherwise
without the issuance of such shares shall again be available for grants of Stock
Awards under the Plan. The number of shares of Common Stock available for
issuance under the Plan shall not be reduced to reflect any dividends or
dividend equivalents that are reinvested into additional shares of Common Stock.

 

5.2    Adjustment to Shares.    If there is any change in the number of
outstanding shares of Common Stock through the declaration of stock dividends,
stock splits or the like, the number of shares of Common Stock (i) available for
grants of Stock Awards under Section 5.1 above, and (ii) underlying outstanding
grants of Stock Awards, shall be automatically adjusted. If there is any change
in the number of outstanding shares of Common Stock through any change in the
capital account of the Company, or through a merger, consolidation, separation
(including a spin-off or other distribution of stock or property),
reorganization (whether or not such reorganization comes within the meaning of
such term in Code Section 368(a)) or partial or complete liquidation, the
Committee shall make (i) appropriate adjustments in the number of shares of
Common Stock which may be issued under the Plan and (ii) any other adjustments
and/or modifications to outstanding Stock Awards as it deems appropriate. In the
event of any other change in the capital structure or in the Common Stock, the
Committee shall also be authorized to make such appropriate adjustments in the
number of shares of Common Stock available for issuance under the Plan and any
other adjustments and/or modifications to outstanding Stock Awards as it deems
appropriate.

 

6.    STOCK AWARDS

 

6.1    In General.    The Committee is authorized to grant Stock Awards to
Eligible Directors on or after the Effective Date. Stock Awards in any given
calendar year need not be equal in amount as to all Eligible Directors.

 

6.2    Terms and Conditions of Stock Awards.    Stock Awards shall be subject to
such terms, conditions, restrictions and/or limitations, if any, as the
Committee deems appropriate, including, but not limited to, restrictions on
transferability and continued service as a member of the Board; provided,
however, that such terms, conditions, restrictions and/or limitations are not
inconsistent with the Plan. The Committee may accelerate the date a Stock Award
becomes transferable under such circumstances as it deems appropriate.

 

6.3    Stock Award Agreement.    Any Stock Award granted under the Plan shall be
evidenced by a Stock Award Agreement which shall be signed by the Committee and
the Participant.

 

6.4    Rights as Shareholders.    Notwithstanding any term, condition,
restriction and/or limitation with respect to a Stock Award granted under the
Plan but subject to the restrictions of Section 6.5 below, an Eligible Director
who has been granted a Stock Award shall be entitled to all of the rights of a
shareholder with respect to the shares underlying the Stock Award from the date
of grant, including voting rights and the rights to receive dividends and other
distributions. All shares of Common Stock or other securities paid on a Stock
Award shall be held by the Company and shall be subject to the same restrictions
as the Stock Award to which they relate.

 

6.5    Automatic Restrictions.    Unless otherwise provided by the Committee in
the Stock Award Agreement, each Stock Award shall be subject to a restriction on
transferability until the Vesting Date. During the period commencing on the date
of grant and ending on the Vesting Date, or unless and until the provisions of
the Plan relating to removal of restrictions have been satisfied, the shares
underlying the Stock Award may not be sold, assigned, pledged, encumbered,
hypothecated or transferred.

 

3



--------------------------------------------------------------------------------

6.6    Vesting Date.    Unless otherwise provided by the Committee in the Stock
Award Agreement and subject to Section 6.7 below, the Vesting Date for all
shares underlying Stock Awards granted to an Eligible Director shall be the date
of the Annual Meeting of Shareholders of the Company in the third calendar year
following the year of the Stock Award.

 

6.7    Removal of Restrictions.    Unless otherwise provided in the Stock Award
Agreement, the restrictions on the shares underlying Stock Awards shall be
removed and lapse upon the earlier of (i) the applicable Vesting Date or (ii)
upon the occurrence of the death of the Eligible Director or his or her ceasing
to be a Director following a Change in Control. The foregoing notwithstanding,
shares underlying Stock Awards shall remain subject to the restrictions on
transferability set forth in this Section 6 for at least six months following
the date of such grant.

 

6.8    Forfeiture.    Except as otherwise provided in the Stock Award Agreement,
an Eligible Director’s Stock Award shall be forfeited to the Company upon the
Eligible Director’s termination of service on the Board prior to his or her
Vesting Date for any reason other than those set forth in Section 6.7 above.

 

7.    ISSUANCE, POSSESSION AND DELIVERY OF STOCK AWARDS

 

7.1    Stock Certificate.    Each Stock Award granted under the Plan shall be
evidenced by the issuance of a Common Stock certificate registered on the
transfer ledgers of the Company in the name of the Eligible Director who was
granted the Stock Award effective as of the date such Stock Award was granted to
the Eligible Director pursuant to the Plan. Each such certificate shall bear an
appropriate legend referring to the restrictions applicable to the Stock Award.

 

7.2    Retention of Stock Certificate by Company.    Possession of any
certificates representing shares underlying a Stock Award shall be retained by
the Company for the benefit of each Eligible Director until the restrictions
thereon have lapsed and been removed in accordance with Section 6.7 above.
Thereupon, the Company shall promptly deliver the certificates for such shares
to the Eligible Director; provided, however, if ever any federal, state or local
income or employment tax is required to be withheld from such shares, such
certificates shall be delivered only after the Eligible Director has paid (or
made provision for the payment of) the requisite amount.

 

7.3    Fractional Shares.    The Company shall promptly pay to an Eligible
Director the cash equivalent of any fractional shares which would otherwise be
acquired by the Eligible Director under the terms of the Plan.

 

7.4    Compliance with Securities Laws.    Notwithstanding anything contained in
the Plan to the contrary, the issuance or delivery of any such shares of Stock
may be postponed for such period as may be required to comply with any
applicable requirements of any national securities exchange or any requirements
under any other law or regulation applicable to the issuance or delivery of such
shares. The Company shall not be obligated to issue or deliver any such shares
if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.

 

8.    MISCELLANEOUS

 

8.1    Amendment and Termination.    The Board may suspend or terminate the Plan
at any time with or without prior notice. In addition, the Board may, from time
to time and with or without prior notice, amend the Plan in any manner;
provided, however, that no amendment of the Plan, without the approval of the
shareholders of the Company, shall increase (except as provided in Section 5.2
above) the number of shares of Common Stock available for Stock Awards under the
Plan. Termination or amendment of the Plan by the Board shall not adversely
affect any then-existing Stock Award Agreement without the Participant’s prior
written consent.

 

8.2    Amendments to Stock Award Agreement.    The Committee may at any time
amend in writing any Stock Award Agreement by mutual agreement between the
Committee and the Participant or such other persons as may then have an interest
therein.

 

4



--------------------------------------------------------------------------------

8.3    Listing of Shares and Related Matters.    If at any time the Committee
shall determine that the listing, registration or qualification of the shares of
Common Stock subject to any Stock Award on any securities exchange or under any
applicable law, or the consent or approval of any governmental regulatory
authority, is necessary or desirable as a condition of, or in connection with,
the granting of a Stock Award or the issuance of shares of Common Stock
thereunder, such Stock Award may not be granted unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

 

8.4    Governing Law.    The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws, except as superseded by applicable federal law.

 

8.5    No Right, Title, or Interest in Company Assets.    A Participant shall
not have any rights as a shareholder in his or her name. To the extent any
person acquires a right to receive payments from the Company under the Plan,
such rights shall be no greater than the rights of an unsecured creditor of the
Company and the Participant shall not have any rights in or against any specific
assets of the Company.

 

8.6    No Guarantee of Tax Consequences.    No person connected with the Plan in
any capacity, including, but no limited to, the Company and any Subsidiary and
their directors, officers, agents and employees makes any representation,
commitment, or guarantee that any tax treatment, including, but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to amounts deferred under the Plan, or paid to or for
the benefit of a Participant under the Plan, or that such tax treatment will
apply to or be available to a Participant on account of participation in the
Plan.

 

8.7    Other Benefits.    No Stock Award granted under the Plan shall be
considered compensation for purposes of computing benefits under any retirement
plan for the Company or any Subsidiary nor affect any benefits or compensation
under any other benefit or compensation plan of the Company or any Subsidiary
now or subsequently in effect.

 

5